Citation Nr: 0724749	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss; and 
if so, whether the claim may be granted.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for major depressive 
disorder (MDD).

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for erectile 
dysfunction.

6.  Entitlement to a compensable evaluation for infectious 
hepatitis.

7.  Entitlement to a compensable evaluation for prostatitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1963 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in May 
2003 and February 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.

In July 2006, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At the hearing, the veteran 
submitted a signed written waiver of the RO's initial 
consideration for additional medical evidence received after 
the claims file was transferred to the Board.  The case was 
held open in order to allow the veteran and his 
representative adequate opportunity to submit medical records 
for tests to have been completed on August 10, 2006.  No 
additional medical records have been submitted.  

Also at the hearing, the veteran testified that there was 
some confusion with respect to the veteran's skin 
disabilities.  The veteran stated that he does not have a 
skin problem on his hands, but that he has one spot on his 
left forearm that was tender where a nodule had been removed.  
The veteran is service-connected for scar of the left arm.  
As it is unclear whether the veteran wishes to make a claim 
for an increased rating for the service-connected scar, this 
matter is referred to the RO for appropriate action.
   
The issues of entitlement to service connection for erectile 
dysfunction, entitlement to a compensable evaluation for 
infectious hepatitis, and entitlement to a compensable 
evaluation for prostatitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for hearing loss was 
denied by an August 1993 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the August 1993 rating 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim.

3.  The veteran's does not have left ear hearing loss that is 
related to active service; the veteran's right ear hearing 
loss is not related to active service.

4.  The veteran's does not have hepatitis C that is related 
to active service.

5.  The veteran's MDD is not related to active service. 

6.  The veteran's skin disabilities are not related to active 
service.




CONCLUSIONS OF LAW

1.  The August 1993 rating decision which denied a claim for 
service connection for hearing loss is final. 38 U.S.C. § 
7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for hearing loss 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  Hearing loss was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2006).

4.  Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

5.  MDD was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).

6.  A skin disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for hearing loss, the Board observes that in light 
of the favorable outcome of this appeal with respect to the 
issue of whether new and material evidence has been submitted 
to reopen the claim, any perceived lack of notice or 
development under the VCAA should not be considered 
prejudicial.  

With respect to the remaining issues on appeal, including the 
issues of entitlement to service connection for hearing loss, 
letters dated in February 2003, August 2003, October 2004, 
and March 2006 satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The October 2004 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In addition, the March 2006 letter advised 
him of how VA determines disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although some of the letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in April 2005.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and material evidence

In a decision dated in August 1993, the RO denied the 
veteran's claims for service connection for hearing loss.  
The veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C. § 
7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  Thus, 
the August 1993 decision is final.  

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  

The veteran's application to reopen his claim of service 
connection for hearing loss was received on August 16, 2001.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2002)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  

The Board notes that by a May 2003 rating decision, the RO 
declined to reopen the veteran's claim of entitlement to 
service connection for hearing loss.  On appeal, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claims.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Based on the denial of service connection for hearing loss in 
the August 1993 rating decision, new and material evidence 
would consist of evidence of hearing loss in service; 
evidence of sensorineural hearing loss to a compensable 
degree within the one-year presumptive period following the 
veteran's discharge from service; evidence of continuity of 
symptomatology since service; or evidence of a current 
disability and medical evidence of a nexus between an in-
service injury or disease and the current disability.  

Additional evidence received since the August 1993 rating 
decision includes various VA treatment records, VA 
examination reports, and personal hearing testimony from the 
veteran.  The March 2003 VA audiological examination report 
indicates that the veteran currently suffers from 
sensorineural hearing loss in the right ear.  

Thus, the Board finds March 2003 VA examination report is 
neither cumulative nor redundant of the evidence of record.  
Further, the new evidence is significant in that it is 
probative of the issue of whether the veteran currently has a 
hearing disability.  

Accordingly, the Board finds that the evidence received 
subsequent to August 1993 rating decision is new and material 
and serves to reopen the claim.  

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

a.	Hearing loss

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  Hearing acuity measured by whispered voice testing 
measured at 15/15 is considered normal.  Smith v. Derwinski, 
2 Vet. App. 137 (1992).

The first question that must be addressed is whether 
incurrence of hearing loss is factually shown during service.  
The Board concludes it was not.  Although the veteran was 
treated twice for a right ear problem in 1963 and once for 
left otitis externa in 1964, the service medical records are 
absent complaints, findings or diagnoses of hearing loss 
during service.  On the clinical examination for separation 
from service, the veteran's ears and hearing were evaluated 
as normal.  Thus, there is no medical evidence that shows 
that the veteran suffered from hearing loss during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be 
service-connected on such a basis.  However, the first 
showing in the record of sensorineural hearing loss of the 
right ear was not until 2001, more than 30 years after the 
veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between 1966 and 
2001, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the veteran does not have left ear hearing 
loss.  However, the veteran clearly has right ear 
sensorineural hearing loss at 3000 and 4000 hertz.  

In December 2001, the veteran's hearing in his left ear was 
normal.  The veteran was noted to have mild to moderate 
sensorineural hearing loss in the right ear in the 4000 hertz 
range.  

On the authorized audiological evaluation in March 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
20
40
55
LEFT
5
0
10
10
20

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the right ear 
hearing loss and military service.  However, no medical 
professional has ever related the right ear sensorineural 
hearing loss to the appellant's military service.  In 
addition, a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until more than 30 
years after service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
hearing loss, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  

b.	Hepatitis C

Service connection can only be granted for hepatitis C if 
there is a confirmed diagnosis of hepatitis C infection by 
certain laboratory findings.  A confirmed diagnosis means 
there is evidence in the record of:  a positive EIA (enzyme 
immunoassay) or ELISA (enzyme-linked immunosorbent assay) 
along with a positive RIBA (recombinant immunoblot assay, 
also called "Western blot" test) or a positive test for HCV 
RNA (hepatitis C viral ribonucleic acid).  A positive HCV 
antibody test (EIA OR ELISA) alone is not sufficient evidence 
of the diagnosis to grant SC.  In addition, an examiner's 
report of "history of" or "evidence of" hepatitis C is not 
valid unless the requisite laboratory reports are of record.

A March 2003 VA examination report noted that the tests done 
on the veteran confirm that he has a macrocytic anemia and an 
ongoing lymphocytosis and that macrocytic anemia may be a 
manifestation of the veteran's hepatic disease.  The liver 
function tests were normal.  The examiner, Dr. C.T.F. stated 
that hepatitis C was not the same as infectious hepatitis 
which the veteran may have had during his time in Korea, and 
noted that tests for hepatitis A were negative.  Dr. C.T.F. 
stated that hepatitis was due to hepatitis C.  

An October 2003 VA examination report indicates that the most 
recent follow up blood work showed two tests conducted over 
the previous two years were negative for hepatitis C, 
hepatitis B surface antibody, negative hepatitis B surface 
antigen, but positive for hepatitis B core antibody.  The VA 
examiner, T.C., noted that the tests indicate that the 
veteran had contracted hepatitis B in the past but was free 
of the disease at that time.  T.C. noted that most recent 
liver function tests over the previous year had also been 
within normal limits.  Diagnosis was previous hepatitis B 
infection with no evidence of sequelae.

A February 2005 addendum authored by J.E.B., states, "There 
is no evidence of hepatitis C for this veteran.  Review of 
the available hepatitis C screening results revealed 
consistently negative test results as follows: ..."  The 
record indicates that in August 2001, May 2002, and March 
2004, hepatitis C tests were negative. 

In the absence of competent medical evidence showing that the 
veteran presently has a medical diagnosis of hepatitis C, 
there is no basis for the grant of service connection for 
such disability.  A medical diagnosis of a current disability 
is the cornerstone of a claim for VA disability benefits.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
Brammer, it was noted that Congress specifically limited 
entitlement for service- connected disease or injury to cases 
where disability is present.  The veteran does not currently 
have a diagnosis of hepatitis C.  The Court has held that 
there can be no valid claim without proof of a present 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

As the record is absent the requisite laboratory findings or 
reports confirming hepatitis C infection, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for hepatitis C, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  

c.	MDD

The first question that must be addressed is whether 
incurrence of any psychiatric problem is factually shown 
during service.  The Board concludes it was not.  The service 
medical records are absent complaints, findings or diagnoses 
of any psychiatric problems during service.  On the clinical 
examination for separation from service, the veteran's 
psychiatric health was evaluated as normal.  Thus, there is 
no medical evidence that shows that the veteran suffered from 
a psychiatric condition during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  MDD can be service-connected on 
such a basis.  However, the first showing of MDD was not 
until 2003, nearly 40 years after the appellant's discharge 
from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
appellant reports continuity of post-service symptoms, the 
Board finds his allegations to be of limited probative value.  
The file contains records from private treatment the 
appellant received between 1966 and 2003.  In light of the 
lack of any relevant history reported between 1966 and 2003, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the veteran has been 
diagnosed with MDD.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disability and military service.  

The October 2003 VA examination report indicated that the 
veteran has ongoing problems with low mood, low energy, 
decreased motivation, decreased interest, loss of 
concentration, poor interest, and intermittent period of 
being sad and tearful associated with a high level of 
irritability and anger now for the past 20-30 years of his 
life.  He stated that this began during his time in the 
service and has continued throughout his lifetime.  The 
examiner noted that the veteran felt that he had been 
depressed ever since his time in the service and was unable 
to clearly give the examiner any indication that his mood has 
lifted for any significant amount of time.  

The examiner diagnosed major depressive disorder, recurrent 
and dysthymia.  The examiner stated, "In regards to [the 
veteran's] current psychiatric condition, I feel that it is 
likely as not that his time in the service exacerbated his 
current symptoms of depression and dysthymia.  Given the fact 
that he contracted hepatitis at a very vulnerable age, this 
likely contributed to his difficulties in finding job post 
service.  He tends to have a high level of irritability, 
which could have easily been exacerbated by his time in the 
service and his treatment that he received in the service 
given his skin color and nature of the treatment of Africa-
American males in the service at that time.  This has 
contributed to the large amount of resentment that he has 
towards others and likely has contributed to his ongoing 
feelings of dysthymia and depression and puts him at high 
risk for depression and dysthymia.  ..."

The Board notes that although an examiner can render a 
current diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993).  Thus, as there were no in-
service medical findings or other evidence indicative of 
psychiatric symptoms, any opinion on whether the current 
disability is linked to service, is obviously speculative.  
Medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Simply put, there is no relevant complaint, 
clinical finding, or laboratory finding for a clinician to 
link the veteran's currently diagnosed psychiatric disorder, 
MDD, to his military service. 

The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against the claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.) 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
MDD, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  




d.	Skin disability

As noted above, to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-
service injury or disease and the current disability.  

The service medical records indicate that the veteran 
presented in January 1964 with a 3 cm lesion of the left 
lateral lower leg diagnosed as vegetative pyoderma of the 
left ankle and treated with antibacterial medication and that 
all crusting and secondary infection had resolved two weeks 
later.  The veteran presented in July 1964 with chronic area 
of dermatitis with increased pigmentation on lateral aspects 
of left foot proximal to exterior malleolus.  The veteran 
also presented in October 1965 with pruritic papular 
eruptions of trunk, arms, thighs but not on exposed areas 
(face, hand, neck).  Three days later, he was seen in the 
dermatology clinic with papular hyperpigmented lesions on 
legs, shoulder, upper trunk and neck.  The veteran was 
diagnosed with probable scabies and treated with Kwell.  On 
the clinical examination for separation from service, 
however, the veteran's skin was evaluated as normal.  

The veteran clearly has a current skin disability.  At the 
October 2003 VA examination, physical examination of the 
veteran demonstrated a vine scaling over the feet and distal 
lower third of the veteran's legs bilaterally.  There was 
onychomycosis involving most of the toenails, but no 
maceration of tissues between the toes.  Impression was tinea 
pedis and onychomycosis.  

The remaining question is whether there is medical evidence 
of a relationship between the current skin disability and 
military service.  The October 2003 VA examiner stated that 
it was less likely that the lesion described in January 1964 
was a fungal infection and more likely a superficial 
bacterial infection; and that it was less likely that the 
chronic dermatophytosis of the feet and nails was a 
complication of his military experiences.  Although the VA 
examiner did not address the other in-service skin problems, 
dermatitis and scabies, there are no other opinions of record 
that contradict the October 2003 VA examiner's opinion.

As noted above, the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against the claim.  See 
Maxson, supra. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a skin disability, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for major depressive 
disorder (MDD) is denied.

Entitlement to service connection for a skin disability is 
denied.


REMAND

With respect to the issue of entitlement to service 
connection for erectile dysfunction, the veteran testified in 
the August 2006 travel board hearing that he received 
treatment from the VA medical facility in Des Moines since 
1966 for erectile dysfunction.  The record includes a 
hospital summary from September 29, 1966 to October 4, 1966 
and a primary diagnosis of chronic prostatitis but no records 
for the treatment of erectile dysfunction.  Thus, the Board 
finds that an effort should be made to secure medical records 
pertaining to any treatment for erectile dysfunction from 
July 1966 to August 2001 at the Des Moines VA medical 
facility.  The VCAA requires that attempts be made to obtain 
VA records unless it is futile.  Without a negative response 
from the VA Medical Center, it is not clear that further 
requests would be futile.  

With respect to the issues of entitlement to compensable 
evaluations for infectious hepatitis and prostatitis, the 
veteran testified in July 2006 that he is fatigued, was 
having problems with nausea, had lost 15 pounds in the prior 
month, and that he was told by VA several months prior that 
his prostate was enlarged.  As it has been nearly four years 
since the veteran underwent a VA examination for compensation 
purposes, and there is evidence indicating that there has 
been a material change in the severity of the veteran's 
service-connected hepatitis and prostatitis since he was last 
examined, it is the Board's opinion that in order to afford 
the veteran every consideration with respect to the present 
appeal and to ensure due process, medical opinions in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to assess the 
severity of the veteran's service-connected hepatitis and 
prostatitis.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  All VA treatment records pertaining 
to treatment for erectile dysfunction/ 
impotence from July 1966 to the present 
and all VA treatment records pertaining 
to treatment for prostatitis and 
hepatitis from March 2006 to the present 
from the VA medical facility in Des 
Moines should be obtained and associated 
with the claims folder.  If any of the 
above records have been retired to a 
federal records storage facility, all 
necessary follow-up efforts must be made 
to obtain the records, until it is clear 
from the responses received that further 
requests would be futile.

2.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists to determine the nature and 
severity of the veteran's current 
hepatitis and prostate disorders.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


